Exhibit 10.8

AUTODESK, INC.

STOCK OPTION AGREEMENT

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”) which is attached hereto an option to purchase that number of
shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 9 of the Plan as follows:

(i) Right to Exercise.

(a) Subject to subsections 2(i)(b) and (c) and Section 4 below, this Option
shall vest and become exercisable over the period and at the rate set forth on
the Notice of Grant.

(b) This Option may not be exercised for a fraction of a share.

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 4, 5, and 6 below.

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holders’ investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in Section 3 below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the exercise notice and completion of payment of the exercise price.

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.



--------------------------------------------------------------------------------

3. Method of Payment. Payment of the exercise price shall be by (i) cash,
(ii) check, (iii) surrender of other shares of Common Stock of the Company,
which either have been vested and owned by the Optionee for more than six months
on the date of surrender or were not acquired, directly or indirectly, from the
Company, and in either case have a fair market value on the date of surrender
equal to the exercise price of the Shares as to which the Option is being
exercised or (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to an agent of the Company to sell the Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the exercise price (and any applicable withholding taxes).

4. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee, he or she may, but only within three (3) months after the date of such
cessation (but in no event later than the expiration date of the Option as set
forth in the Notice of Grant), exercise this Option to the extent that he or she
was entitled to exercise it at the date of such cessation. To the extent that he
or she was not entitled to exercise this Option as the date of such cessation,
or if he or she does not exercise this Option within the time specified herein,
the Option shall terminate.

5. Disability of Optionee. Notwithstanding the provisions of Section 4 above, if
Optionee ceases to serve as an Employee as a result of his or her total and
permanent disability (as defined in Section 22(e)(3) of the Code), he or she
may, but only within twelve (12) months from the date of such cessation (but in
no event later than the expiration date of the Option as set forth in the Notice
of Grant), exercise his or her Option to the extent he or she was entitled to
exercise it at the date of such cessation. To the extent that he or she was not
entitled to exercise this Option at the date of cessation, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

6. Death of Optionee. In the event of the death of Optionee during the term of
this Option and while an Employee, the Option shall become fully exercisable,
including as to Shares for which it would not otherwise by exercisable and may
be exercised, at any time within twelve (12) months following the date of death
(but in no event later than the expiration date of the Option as set forth in
the Notice of Grant), by Optionee’s estate or by a person who acquired the right
to exercise the Option by bequest or inheritance. To the extent the Option is
not exercised within the time specified herein, the Option shall terminate.

7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

8. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

9. Tax Consequences. Some of the U.S. federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY RELATES
TO U.S. TAX CONSEQUENCES ONLY AND IS NECESSARILY INCOMPLETE, AND THE TAX LAWS
AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

(i) Exercising the Option.

(a) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised



--------------------------------------------------------------------------------

Shares on the date of exercise over their aggregate Exercise Price; provided,
however, that if Exercised Shares are sold on the date of exercise, then, for
those Exercised Shares that have been sold, the Optionee will be treated as
having compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the sale price of the Exercised Shares over their aggregate
Exercise Price. If the Optionee is an Employee or a former Employee, the Company
will be required to withhold from his or her compensation or collect from
Optionee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

(b) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

(ii) Disposition of Shares.

(a) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(b) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

(iv) Withholding Taxes. Optionee agrees to comply with all requirements of the
Company (or the Parent or Subsidiary employing or retaining Optionee) in order
to satisfy all Federal, state, and local income and employment tax withholding
requirements applicable to the Option exercise. Optionee acknowledges and agrees
that the Company may refuse to honor the exercise and refuse to deliver Shares
if such withholding amounts are not delivered at the time of exercise.

(v) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If the
Option granted to Optionee herein is an Incentive Stock Option, and if Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to the
Incentive Stock Option on or before the later of (1) the date two years after
its date of grant (as provided in the Notice of Grant), or (2) the date one year
after the date of exercise,



--------------------------------------------------------------------------------

the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

10. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

11. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE ENGAGEMENT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S SERVICE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.



--------------------------------------------------------------------------------

AUTODESK, INC.

STOCK OPTION AGREEMENT

Version: Cashless Exercise

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”), which is attached hereto, an option to purchase that number
of shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 9 of the Plan as follows:

(i) Right to Exercise.

(a) Subject to subsections 2(i)(b) and (c) and Section 4 below, this Option
shall vest and become exercisable over the period and at the rate set forth on
the Notice of Grant.

(b) This Option may not be exercised for a fraction of a share.

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 4, 5, and 6 below.

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in Section 3 below. This
Option shall be deemed to be exercised upon receipt by the Company (or its
designated representative) of the exercise notice and completion of payment of
the exercise price.

In connection with the payment procedure described in Section 3 below, Optionee
will be required to sell all of the Shares Optionee elects to exercise and will
not be permitted to retain any of the exercised Shares.

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.

3. Method of Payment. Payment of the exercise price shall be made by delivery
(including electronic delivery) of a properly completed exercise notice together
with irrevocable instructions to an agent of the Company to sell all of the
Shares pursuant to which the Option is being exercised and promptly deliver to
the Company that portion of the sale proceeds required to pay the exercise price
(and any applicable withholding taxes).

4. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee, he or she may, but only within three (3) months after the date he or
she ceases to be an Employee (but in no event later than the expiration date of
the Option as set forth in the Notice of Grant), exercise this Option to the
extent that he or she was entitled to exercise it at the date of such cessation.
To the extent that Optionee was not entitled to exercise this Option as the date
of such cessation, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.



--------------------------------------------------------------------------------

5. Disability of Optionee. Notwithstanding the provisions of Section 4 above, if
Optionee ceases to be an Employee as a result of Optionee’s total and permanent
disability (as defined in Section 22(e)(3) of the Code), he or she may, but only
within twelve (12) months from the date of cessation as an Employee (but in no
event later than the expiration date of the Option as set forth in the Notice of
Grant), exercise his or her Option to the extent he or she was entitled to
exercise it at the date of such cessation. To the extent that Optionee was not
entitled to exercise the Option on the date of cessation, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

6. Death of Optionee. Notwithstanding the provisions of Section 4 above, in the
event of the death of Optionee during the term of this Option and while Optionee
is an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable and may be exercised at
any time within twelve (12) months following the date of death (but in no event
later than the expiration date of the Option as set forth in the Notice of
Grant) by Optionee’s estate or by a person who acquired the right to exercise
the Option by bequest or inheritance. To the extent that the Option is not
exercised within the time specified herein, the Option shall terminate.

7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

8. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

9. Tax Consequences. Some of the U.S. federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY RELATES
TO U.S. TAX CONSEQUENCES ONLY AND IS NECESSARILY INCOMPLETE, AND THE TAX LAWS
AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

(i) Exercising the Option.

(a) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price; provided, however, that if
Exercised Shares are sold on the date of exercise, then, for those Exercised
Shares that have been sold, the Optionee will be treated as having compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the sale price of the Exercised Shares over their aggregate Exercise Price. If
the Optionee is an Employee or a former Employee, the Company will be required
to withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

(b) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

(ii) Disposition of Shares.

(a) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(b) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for



--------------------------------------------------------------------------------

federal income tax purposes. If the Optionee disposes of ISO Shares within one
year after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

(iv) Withholding. Optionee agrees to comply with all requirements of the Company
(or the Parent or Subsidiary employing or retaining Optionee) in order to
satisfy all Federal, state, local and foreign income and employment tax
withholding requirements as well as social security charges applicable to the
Option exercise or the disposition of any Shares acquired upon exercise. In this
regard, Optionee authorizes the Company (and/or the Parent or Subsidiary
employing or retaining Optionee) to withhold all applicable taxes legally
payable by Optionee from the Optionee’s wages or other cash compensation paid to
Optionee by the Company (and/or the Parent or Subsidiary employing or retaining
Optionee) or from proceeds from the sale of Shares acquired upon exercise of the
Option in an amount sufficient to cover such tax obligations. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

10. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

11. NO GUARANTEE OF SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE ENGAGEMENT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S SERVICE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.